Citation Nr: 1442516	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-23 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left shoulder strain.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 through September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which among other issues, denied the Veteran's claims for service connection for a left shoulder strain, sleep apnea, and PTSD.  The Veteran has perfected a timely appeal as to each of those issues.

Although the Veteran's claim concerning his claimed psychiatric disorder was initially characterized by the Veteran as a claim for PTSD specifically, the evidence indicates that other possible psychiatric diagnoses have also been considered for the Veteran, including recurrent depressive disorder.  Accordingly, the Board has expanded the Veteran's claim to include these other diagnoses and has recharacterized the issue as styled on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified during a November 2012 Board hearing.  A transcript of this testimony is associated with the claims file.

The Board also notes that in addition to the records associated with the paper claims file, a paperless, electronic claims file is associated with the claim on VA's "Virtual VA" system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a left shoulder strain; however, the evidence does not show that this disability was sustained during active duty service, or, that has been caused by or resulted from an injury sustained during active duty service.

2.  The Veteran has moderate sleep apnea that was sustained during active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder strain have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the issue of the Veteran's entitlement to service connection for sleep apnea, given the favorable action taken below, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

With respect to the Veteran's claim for service connection for a left shoulder condition, a pre-rating September 2010 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's April 2011 rating decision.  Thus, because the VCAA notice that was provided was legally sufficient, VA's duty to notify has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified and relevant private treatment records have been associated with the claims file.  In February 2011, the Veteran was afforded VA examination to determine the nature and etiology of his claimed left shoulder disorder.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's left shoulder disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

	A.  Left Shoulder Strain

In his claims submissions, the Veteran reports current and ongoing left shoulder pain symptoms and alleges generally that he is entitled to service connection for a left shoulder disability.  During his Board hearing, he elaborated that he injured his left shoulder during service while lifting weights.  He testified further that he treated his left shoulder at sick bay during service and that he was diagnosed at that time with a left shoulder strain.  He added that his left shoulder symptoms have been ongoing and chronic since service.

Service treatment records dated June 1991 reflect that the Veteran was treated for a shoulder injury sustained while weight lifting.  At that time, symptoms included popping, discomfort, and clicking in the shoulder in question.  Notably, however, this service treatment record does not specify which shoulder was injured or being treated.  A record for in-service follow-up treatment performed later that month specifically expresses that clicking and discomfort were noted in the right shoulder rather than the left shoulder.  No mention is made of any symptoms or injuries involving the left shoulder.  Indeed, none of the service treatment records make any mention of any left shoulder complaints, findings, symptoms, or treatment.  Indeed, during his June 1992 separation examination, the Veteran expressly denied having any left shoulder problems.  A clinical medical examination performed at that time revealed normal upper extremities.

The record also reflects that, after the Veteran was separated from service in September 1992, he underwent periodic physical examinations administered by the service department in August 1993 and May 1997.  Again, the Veteran did not make any subjective complaints regarding his left shoulder during these examinations.

Post-service treatment records, which include records for treatment received by the Veteran from February 1998 through July 2013, reflect that the Veteran first received treatment for his left shoulder in February 2002 at Lincoln Family Medicine.  At that time, he reported left shoulder pain with onset of only one to two weeks prior to the treatment.  During follow-up treatment received in April 2002, the Veteran stated that the onset of his left shoulder complaints was four to six months ago.  In August 2002, the Veteran reported that his left shoulder pain had begun six months previously.  Left shoulder subacromial bursitis was diagnosed at that time; however, no opinion was rendered as to the cause or origin of this condition.

VA treatment records, which pertain to treatment received by the Veteran from August 2010 through July 2013, generally do not relate to substantive treatment for the Veteran's left shoulder.  A May 2013 record, however, does mention that the Veteran was reporting left shoulder pain which began after lifting weights in service.

During a February 2011 VA examination, the Veteran reported symptoms of pain, stiffness, giving way, and weakness, with flare-ups which occurred every three or four months and lasted for three to seven days at a time.  Regarding onset, he reported only that his left shoulder was "hurt forever," however, he alleged for the first time in the record that he actually injured his left shoulder in a 1989 in-service incident in which he fell backward into the water while painting under a cat walk.  He alleged that he was treated for this injury and that he was given a shot.

On examination, the Veteran demonstrated mildly diminished left shoulder motion with pain.  X-rays of the left shoulder were normal.  On review of the claims file, the examiner noted that the Veteran was treated during service for a shoulder strain after lifting weights in June 1991.  He noted also that the Veteran denied having any shoulder problems at the time of his separation from service.  The examiner diagnosed a left shoulder strain but opined that it is less likely than not that the Veteran's shoulder strain is related to his active duty service.  In his rationale, the examiner incorrectly noted that the Veteran was treated for a left shoulder injury during service; nonetheless, noted that the post-service treatment records are inconsistent with continuity and chronicity of left shoulder symptoms because there was no record of any left shoulder treatment after 1991.
Overall, the evidence does not show that the Veteran's current left shoulder disorder is related in any way to his active duty service.  In this regard, there is simply no evidence that the Veteran sustained a left shoulder injury during service.  Although he alleged during his hearing that he injured his left shoulder while weight lifting during service, a review of the service treatment records shows that the Veteran actually injured his opposite right shoulder in the described incident.  Alternatively, the Veteran alleged during his VA examination that he injured his left shoulder in an in-service fall in 1989 and that he was subsequently treated.  Here, however, the service treatment records do not reflect any mention of any such incident or treatment in 1989.  Indeed, there is no mention anywhere in the service treatment records that the Veteran ever complained of, or was treated for, any left shoulder injuries during service.

Additionally, and as noted by the VA examiner in his rationale, the post-service treatment records simply do not reflect any subjective complaints, objective findings, or treatment for any left shoulder problems prior to 2002.  Indeed, the Veteran even reports during such treatment that the onset of his left shoulder complaints did not begin until sometime in later 2001 or early 2002 at the earliest.

To the extent that the Veteran has asserted that his left shoulder problems stem in any regard from his active duty service, the Board is not inclined to assign any probative weight to such assertions.  In addressing lay evidence such as the Veteran's assertions and determining what probative value, if any, may be assigned to them, the Board must consider both the Veteran's competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

Certainly, the Veteran is competent to provide probative statements as to the occurrence of an in-service event or injury, when his left shoulder problems began, and how long they have continued.  Nonetheless, as noted above, the evidence contains numerous inconsistencies in the Veteran's statements which cast grave credibility concerns as to his statements.  In this regard, the Veteran provided different accounts during his VA examination and his Board hearing as how he purportedly injured his left shoulder during service.  In addition to this inconsistency, the Veteran also contradicts himself in statements made during his 2002 private treatment at Lincoln Family Medicine, where he reported on multiple occasions that the onset of his left shoulder problems were actually in early 2002, nearly 10 years after he was separated from service.  Given these inconsistencies, the Board finds that the Veteran's assertions concerning the onset of his left shoulder problems during service are not credible, and for this reason, assigns the Veteran's statements almost no probative weight.

By contrast, the VA examiner's February 2011 opinion is consistent with the other evidence of record, to the extent that the examiner recognized that the evidence did not reflect treatment for the Veteran's left shoulder prior to 2002.  Although the Board would be ordinarily inclined to find that the VA examiner's opinion is deficient for the reason that it fails to consider or take into account the Veteran's reported history of chronicity, such failure does not significantly diminish the probative value of the VA examiner's conclusion because the Veteran's assertions of chronicity are themselves not credible.  The Board also notes that the VA examiner incorrectly observed that the Veteran was treated for a left shoulder during service.  Again, however, this does not diminish the probative weight of the examiner's opinion because despite this mistaken factual assumption is favorable to the Veteran, yet nonetheless, the examiner still determined that the Veteran's left shoulder condition is not likely related to service.  Under the circumstances, the Board is inclined to assign far greater probative weight to the VA examiner's uncontradicted negative etiology opinion and the other evidence in the record than it does to the Veteran's unsubstantiated and non-credible assertions of continuity.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder strain.  Accordingly, this claim must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

	B.  Sleep Apnea

Private treatment records show that the Veteran was diagnosed with moderate sleep apnea following a sleep study performed in August 2010.  The service treatment records are entirely silent for any respiratory or sleep-related complaints.  Nonetheless, the Veteran has consistently and credibly reported in his claims submissions, during a January 2011 VA examination, and in his November 2012 hearing testimony that he has had sleep problems, to include snoring and discontinued breathing during sleep, dating back to his period of active duty service.

The Board recognizes that, during the January 2011 VA examination, the VA examiner opined that it is less likely as not that the Veteran's sleep apnea was "due to events during service."  As rationale, the examiner identified that the mechanical cause of obstructive sleep apnea is understood by the medical community as being restriction of the airways caused by inappropriate relaxation of the throat muscles around the airway, which in turn caused the airway to become narrowed, resulting in decreased airflow to and from the lungs, thereby causing apnea.  Mindful of this mechanism, the examiner opined that in the absence of soft tissue injuries or airway injuries associated with the Veteran's in-service assault, the Veteran's sleep apnea is less likely as not related to his active duty service.  Here, the VA examiner appears to be focused on offering an opinion as to whether the Veteran's current sleep apnea is related in any way to injuries sustained by the Veteran in an in-service assault specifically.  He does not, however, address or discuss in any way whether the Veteran's statements concerning the onset of apnea during service, nor does he appear to consider whether the Veteran's sleep apnea may have originated during the Veteran's service, independently from his in-service assault.  

In the absence of such a discussion, the VA examiner's etiology opinion is incomplete.  For this reason, the Board is inclined to assign greater probative weight to the Veteran's competent and credible assertions of onset during service.  Wilson v. Derwinski, 2 Vet. App 614 (1992) (stating that the Board is free to assess medical evidence and is not obligated to accept a physician's opinion).  In this regard, the undersigned, having had the benefit of hearing the Veteran's testimony regarding the in-service onset of his sleep problems, finds his assertions of a continuity of sympotms since service to be credible.  Moreover, the symptoms described are not necessary those that would have led the Veteran to have sought medical treatment.  Thus, the lack of documentation of such in the Veteran's service treatment records is not fatal to the Veteran.  Thus, the Board, giving the Veteran the benefit of the doubt, finds that the Veteran's sleep apnea did begin during his active duty service.  Accordingly, the Veteran is entitled to service connection for sleep apnea.  To that extent, this appeal is granted.


ORDER

Service connection for left shoulder strain is denied.

Service connection for sleep apnea is granted.


REMAND

In an August 2011 statement and during his November 2012 Board hearing, the Veteran reported that he has received individual and group psychiatric counseling at "Catholic Social Services."  A review of the claims file shows that VA has not undertaken any effort to date to obtain the Veteran's mental health records from that facility.  Such efforts must be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

Private treatment records from St. Elizabeth's Regional Medical Center note that the Veteran had a history of anxiety and depression.  A January 2008 treatment record from Lincoln Family Medicine shows that the Veteran was treated for reported depression, anger problems, anxiety, and depression which were diagnosed as recurrent major depression.

During a February 2011 VA examination, the examiner provided a multi-axis diagnosis which included an Axis I diagnosis of "subthreshold posttraumatic stress disorder."  Despite this diagnosis, the Veteran also noted that the Veteran did not meet the diagnostic criteria under the DSM-IV for PTSD.  Given the conflicting diagnosis and findings as to the diagnostic criteria, the February 2011 VA examination provides an unclear diagnosis.  Moreover, the VA examiner did not address or discuss the previous private diagnoses of recurrent major depression, or alternatively, provide any discussion or rationale as to why he did not agree with these earlier diagnoses.  In the absence of such a discussion also, the Board finds that the February 2011 VA examiner's opinion is incomplete.  For these reasons, the Veteran should be afforded a new VA psychiatric examination of his claimed acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered any other psychiatric treatment since July 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo a new VA examination of his claimed acquired psychiatric disorder.  The Veteran should be advised that it remains his responsibility to report for any scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for the facilities where he received the individual and group psychiatric counseling reported during his Board hearing (Catholic Social Services), and, any private or VA medical providers who have provided psychiatric treatment since July 2013.
 
2.  Obtain the Veteran's mental health records for individual and group counseling received at Catholic Social Services, as well as the records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran should be afforded a VA examination, by an appropriate VA examiner, to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  For purposes of the examination, the examiner should assume that the Veteran was the victim of a non-sexual personal assault during service, in which he sustained various facial and dental injuries.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner should provide a diagnosis and provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed disorder(s) are related to the Veteran's active duty service, to include the in-service personal assault.

The examiner's diagnosis and opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and lay statements, hearing transcript, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support the examiner's opinion.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  If the Veteran fails to report to the scheduled examinations, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


